
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 417
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Ms. Baldwin submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Armed Services,
			 Foreign Affairs, and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that President Barack Obama should immediately work to reverse
		  damaging and illegal actions taken by the Bush/Cheney Administration and
		  collaborate with Congress to proactively prevent any further abuses of
		  executive branch power.
	
	
		Whereas over the past several years, serious questions
			 have been raised about the conduct of high ranking Bush/Cheney Administration
			 officials in relation to some of the most basic elements of our democracy:
			 respect for the rule of law, the principle of checks and balances, and the
			 fundamental freedoms enshrined in the Bill of Rights;
		Whereas the Bush/Cheney Administration misled the American
			 public and the U.S. Congress regarding the threat of Iraqi weapons of mass
			 destruction and alleged, despite all evidence to the contrary, a relationship
			 between Iraq and al Qaeda, and this deceit dragged our country into a
			 preemptive and unjustified war that has taken the lives of more than 4,000 U.S.
			 troops, injured 30,000 more, and will cost our Nation more than a trillion
			 dollars;
		Whereas the Bush/Cheney Administration undermined national
			 security by manipulating and exaggerating evidence of Iran’s nuclear weapons
			 capabilities despite no real evidence that Iran had the intention or capability
			 of attacking the U.S., and then deliberately downplayed the December 2007
			 National Intelligence Estimate that reported with “high confidence” that Iran
			 stopped developing nuclear weapons in 2003 because of international
			 pressure;
		Whereas the Bush/Cheney Administration undertook a broad
			 assault on civil liberties through the suspension of habeas corpus and claiming
			 the power to declare any person an “enemy combatant,” blatantly ignoring the
			 Geneva Convention protections that the U.S. helped create, ratify, and which
			 carry the weight of law;
		Whereas the Bush/Cheney Administration endorsed the
			 torture and rendition of prisoners in violation of stated American policy and
			 values, as well as international law, and then destroyed videotapes which may
			 have substantiated such torture;
		Whereas the Bush/Cheney Administration violated the Fourth
			 Amendment and the Foreign Intelligence Surveillance Act of 1978 by spying on
			 Americans without a court order or oversight;
		Whereas the Bush/Cheney Administration abused the state
			 secrets privilege in recent legal challenges regarding warrantless wiretapping,
			 torture, and rendition, and this administration’s use of the state secrets
			 privilege was to the detriment of the rights of private litigants harmed by
			 egregious misconduct, as well as Americans’ trust in the judicial
			 system;
		Whereas Bush/Cheney Administration officials consistently
			 impeded congressional investigations into allegations of wrongdoing by refusing
			 to comply with congressional subpoenas;
		Whereas the Bush/Cheney Administration claims that
			 then-senior presidential advisers were immune from congressional subpoenas
			 impeded congressional oversight, undermined the rule of law, damaged our
			 democracy, and were rejected by a U.S. District Court;
		Whereas U.S. Attorneys pursued politically motivated
			 prosecutions in violation of the law, and allegedly at the direction of the
			 Bush/Cheney Administration;
		Whereas Bush/Cheney Administration officials in the
			 Department of Justice systematically violated the law and committed misconduct
			 in basing hiring decisions for career prosecutor positions, detailees to senior
			 Department offices, and immigration judgeships on the applicants’ political
			 affiliations and view;
		Whereas it appears Bush/Cheney Administration officials
			 intentionally revealed the identity of Valerie Plame Wilson as a covert agent
			 of the CIA for political retribution, and then intentionally obstructed justice
			 by disseminating false information through the White House press office;
		Whereas President Bush showed contempt for the legislative
			 branch and disregard for the law through the excessive expansion of
			 presidential power in misusing signing statements that declared his intent to
			 ignore provisions of legislation he signed into law;
		Whereas Bush/Cheney Administration officials
			 systematically shielded from access and destroyed public documents relevant to
			 the conduct of the Administration by utilizing non-governmental e-mail accounts
			 for official communications;
		Whereas Vice President Cheney consistently placed
			 self-interest over serving the American people, exemplified by his claim that
			 the Office of the Vice President is not an entity within the executive branch
			 for the alleged purpose of shielding the activities of his office from public
			 scrutiny;
		Whereas President Bush, Vice President Cheney, and other
			 Bush/Cheney Administration officials were presented with ample opportunities to
			 collaborate with Congress and reverse the above listed damaging and abusive
			 actions;
		Whereas despite these opportunities, they instead chose to
			 show contempt for the Constitution and the legislative branch, compelling
			 Americans and Congress to look to the next administration for executive branch
			 accountability;
		Whereas, on November 4, 2008, Americans elected President
			 of the United States Barack Obama;
		Whereas, on January 20, 2009, President Obama stood before
			 the American people and took an oath of office, swearing to “… preserve,
			 protect and defend the Constitution of the United States”;
		Whereas this commitment and obligation is so fundamental
			 to our democracy that our Nation’s founders proscribed this oath in our
			 Constitution;
		Whereas no President or Congress has the authority to
			 override that document, whereby “We the People” conferred upon the branches of
			 government limited and defined power, and provided for meaningful checks and
			 balances;
		Whereas the actions taken by President Obama will impact
			 the conduct of future Presidents, perhaps for generations;
		Whereas President Obama has already begun work to reaffirm
			 American values of justice and freedom;
		Whereas President Obama issued a January 22, 2009,
			 executive order requiring that Guantanamo Bay detention facility be closed
			 within one year and that until its closure, conditions of confinement at
			 Guantanamo must comply with Common Article 3 of the Geneva Conventions and all
			 other applicable laws;
		Whereas President Obama issued a January 22, 2009,
			 executive order to promote the safe, lawful, and humane treatment of
			 individuals in United States custody by prohibiting any interrogation technique
			 or approach, or any treatment related to interrogation, that is not authorized
			 by and listed in Army Field Manual, and reaffirms that all terrorist suspects
			 held by the United States abroad are protected under Common Article 3 of the
			 Geneva Conventions;
		Whereas President Obama issued a January 22, 2009,
			 executive order to establish a Special Task Force on Detainee Disposition to
			 thoroughly review detention policy options and provide a report to the
			 President within 6 months;
		Whereas President Obama stated in his February 24, 2009,
			 remarks to the Joint Session of Congress, “without exception or equivocation
			 that the United States of America does not torture”;
		Whereas President Obama issued a March 9, 2009, Memorandum
			 for the Heads of Executive Departments and Agencies on Presidential Signing
			 Statements to clarify his intention to issue signing statements “to address
			 constitutional concerns only when it is appropriate to do so as a means of
			 discharging my constitutional responsibilities” and to outline steps to promote
			 greater transparency and accountability in issuing signing statements;
		Whereas President Obama’s efforts to renew America must
			 include restoring executive branch accountability through proactively
			 preventing future abuses of power by his or future administrations; and
		Whereas the actions detailed below may assist in his work
			 to restore the public’s faith in our Government: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that President Obama should take the necessary steps to do the
			 following—
			(1)Affirm our
			 Nation’s commitment to upholding the Constitution of the United
			 StatesPresident Obama must immediately and publicly reaffirm our
			 Nation’s commitment to the rule of law, the principle of checks and balances,
			 respect for the legislative process, and the fundamental freedoms enshrined in
			 the Bill of Rights.
			(2)Fully
			 investigate Bush/Cheney administration officials’ alleged crimes and hold them
			 accountable for any illegal actsPresident Obama must cooperate fully with
			 congressional oversight efforts to establish an independent investigation, as
			 well as to address potential statute of limitation concerns, in order to hold
			 all Bush/Cheney Administration officials accountable for any crimes they may
			 have committed.
			(3)Hold accountable
			 Bush/Cheney administration officials who showed or show contempt for the legal
			 duty to comply with congressional subpoenasPresident Obama must fully support
			 Congress’ constitutionally rooted right of access to the information it needs
			 to perform its legislative and oversight functions enunciated in Article I of
			 the Constitution.
			(4)Hold accountable
			 Bush/Cheney administration officials who disclosed the identity of any covert
			 intelligence agentPresident
			 Obama must cooperate fully with congressional efforts to ensure that the
			 disclosure of the identity of any United States intelligence agent could give
			 rise to criminal liability.
			(5)Hold accountable
			 Bush/Cheney administration officials who pursued politically motivated
			 prosecutionsPresident Obama
			 must cooperate fully with congressional efforts to restore faith in the
			 American justice system by investigating and censuring any officials who engage
			 in misconduct in Federal office.
			(6)Ensure that any
			 Bush/Cheney administration official guilty of a war crime is prosecuted under
			 the War Crimes Act and the Anti-Torture ActPresident Obama must cooperate fully with
			 congressional efforts to repeal the redefinition of grave abuses of Common
			 Article 3 of the Geneva Conventions included in the Military Commissions Act of
			 2006, which limits the scope of the original War Crimes Act and makes this
			 repeal retroactively operable to the beginning of the invasion of Iraq.
			 President Obama must also cooperate fully with congressional investigations
			 into the lack of prosecutions under the War Crimes Act and the Federal
			 Anti-Torture Act despite countless allegations of serious violations.
			(7)Affirm that it
			 is the sole legal right of Congress to declare warPresident
			 Obama must cooperate fully with congressional efforts to tighten the standards
			 for when a declaration of war is required for military action.
			(8)Criminalize
			 lying to Congress and the American public about the reasons for going to
			 warPresident Obama must
			 cooperate fully with congressional efforts to strengthen Federal perjury laws
			 to prohibit the issuance of false statements, concealment, or false
			 documentation in any matter related to a presidential request for a declaration
			 of war.
			(9)Restore the writ
			 of habeas corpus as an essential principle of our democracyPresident Obama must reaffirm our Nation’s
			 treaty obligations under the Geneva Conventions and ensure all individuals held
			 by the United States have access to the courts to petition for a writ of habeas
			 corpus.
			(10)Ensure torture
			 is uniformly prohibited under United States lawWhile recognizing that President Obama has
			 taken important steps in asserting his position that torture is antithetical to
			 American values, he must cooperate fully with congressional efforts to codify
			 strong anti-torture language and approve uniform standards for interrogation
			 techniques applicable to individuals under control or custody of the United
			 States Government.
			(11)Ensure
			 rendition is uniformly prohibited under United States lawPresident Obama must cooperate fully with
			 congressional efforts to outlaw torture “outsourcing” by prohibiting the direct
			 or indirect transfer or return of persons by the U.S. for the purpose of
			 detention, interrogation, trial, or otherwise to a country listed by the
			 Secretary of State as supporting torture, cruel, or degrading treatment used in
			 detention or interrogation of individuals.
			(12)Responsibly
			 close the Guantanamo Bay Detention CampWhile President Obama has boldly declared
			 his intention to close Guantanamo by January 2010, he must do everything in his
			 power to ensure that all suspected terrorists held at Guantanamo are
			 immediately tried in fair judicial proceedings and are not subjected to trial
			 by secret evidence. He must also engage the international community to swiftly
			 ensure the release of innocent detainees, including the Chinese Uighurs.
			(13)Ensure that
			 Americans can bring claims against their governmentPresident Obama must guarantee that the
			 state secrets privilege shall not constitute grounds for dismissal of a case or
			 claim and instead require independent judicial review of claims of state
			 secrets privilege by executive branch officials.
			(14)Immediately
			 take affirmative steps to protect all Bush/Cheney Administration
			 documentsPresident Obama must publicly reaffirm that the Office
			 of the Vice President is part of the executive branch.
			(15)Publicly review
			 potential abuses of the presidential pardon processPresident Obama must collaborate fully with
			 Congress to investigate the granting of presidential pardons and articulate
			 comprehensive standards to guide future presidential pardons.
			(16)Further reform
			 the use of presidential signing statementsWhile President Obama has affirmed his
			 intention to issue signing statements sparingly and with a high degree of
			 transparency, he must commit to providing all signing statements for
			 publication, affirm Congress’ right to participate in court proceedings
			 regarding the constitutionality of any presidential signing statements, and
			 ensure that Congress can obtain testimony from administration officials who may
			 attempt to claim executive privilege to explain or justify any signing
			 statements.
			
